Exhibit 99.3 UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION On December 6, 2013, Almost Family, Inc. (“Almost Family” or the “Company”), completed its acquisition of OMNI Home Health Holdings, Inc. and subsidiaries (“OMNI/SunCrest”).The acquisition of OMNI/SunCrest is referred to as the “Transaction.” The unaudited pro forma combined statements of income for the nine months ended September 30, 2013 gives effect to the Transaction as if it had been completed on January 1, 2013.The unaudited pro forma combined statements of income for the year ended December 31, 2012 gives effect to the Transaction as if the acquisition had been completed on January 1, 2012.The unaudited pro forma combined statements of income include adjustments that give effect to factually supportable events that are directly attributable to the Transaction and expected to have a continuing impact. The unaudited pro forma combined balance sheet as of September 30, 2013 gives effect to the Transaction as if the acquisition had been completed on September 30, 2013 and includes adjustments that give effect to factually supportable events that are directly attributable to the Transaction. The Notes to the unaudited pro forma combined financial information describe the pro forma amounts and adjustments presented.The unaudited pro forma combined financial information should be read in conjunction with the accompanying Notes. The unaudited pro forma combined financial information are primarily based on and should be read in conjunction with the Company’s historical consolidated financial statements and accompanying notes included in the Company’s periodic reports previously filed with the Securities and Exchange Commission, along with the historical financial statements and accompanying notes for OMNI/SunCrest included in this Form 8-K/A.The unaudited pro forma combined financial information may not necessarily reflect the financial position or results of operations which would have been obtained if these transactions had been consummated on the dates indicated in the unaudited pro forma combined financial information. The pro forma adjustments reflecting the completion of the Transaction are based upon the acquisition method of accounting in accordance with United States Generally Accepted Accounting Principles (“U.S. GAAP”) and upon the assumptions set forth in the Notes included in this section.The pro forma adjustments related to the allocation of purchase price within the unaudited pro forma combined balance sheet are preliminary and subject to change and are based on the estimated fair value of the identifiable assets acquired and liabilities assumed and of the excess purchase price to goodwill.The final purchase price allocation will be completed no later than one year after the date of completion of the Transaction.This final valuation will be based on the actual assets and liabilities of OMNI/SunCrest that exist as of the date of the completion of the Transaction. The unaudited pro forma combined financial information is presented for informational purposes only and do not reflect future events that may occur after the Transaction, or any operating efficiencies or inefficiencies that may result from the Transaction.Therefore, the unaudited pro forma combined financial information is not necessarily indicative of results that would have been achieved had the businesses been combined during the period presented or the results that the Company will experience after the Transaction.In addition, the preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.These estimates and assumptions are preliminary and have been made solely for purposes of developing this unaudited pro forma combined financial information. Actual results could differ, perhaps materially, from these estimates and assumptions. 1 ALMOST FAMILY, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED BALANCE SHEETS As of September 30, 2013 (In thousands) Almost Family Omni Home Health Holdings, Inc. and Subsidiaries Pro Forma Adjustments Notes Pro Forma as Adjusted ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $
